IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00316-CV

                          IN THE MATTER OF M.T.F.-S.



                          From the County Court at Law
                             Coryell County, Texas
                             Trial Court No. 18-2333


                             ABATEMENT ORDER

       On September 21, 2018, the trial court, sitting as a juvenile court, signed an order

waiving jurisdiction over this case and transferring Appellant, a seventeen-year-old

juvenile, to district court. See TEX. FAM. CODE ANN. § 54.02. Appellant filed a notice of

appeal on October 9, 2018.

       On November 30, 2018, the Clerk of this Court notified Appellant that the $205

filing fee in this cause was past due and that the appeal would be dismissed if Appellant

did not either establish the right to proceed without payment of costs or pay the filing fee

within fourteen days of the date of the letter. No response has been received from

Appellant.
        On November 28, 2018, the Clerk of this Court notified Appellant that we have not

received the docketing statement and that the docketing statement must be filed within

twenty-one days of the date of the letter. No response has been received from Appellant.

        Appellant’s brief was originally due on or before November 14, 2018. When no

brief was filed, the Clerk of this Court notified Appellant by letter dated November 28,

2018 that the brief was late and that, unless a brief or satisfactory response was received

within fourteen days, the Court would abate the appeal to the trial court for a hearing to

determine why a brief has not been filed on Appellant’s behalf and to assure that

Appellant is receiving effective assistance of counsel. No brief or response has been

received from Appellant.

        In light of the foregoing, the Court abates this cause to the trial court for a hearing

to determine: (1) why the Court has received no response from Appellant; (2) whether

Appellant still desires to proceed with this appeal; (3) whether Appellant’s attorney has

abandoned the appeal; and (4) whether the appointment of an attorney to represent

Appellant in this appeal is necessary.

        The trial court shall conduct the hearing within 14 days after the date of this Order.

The trial court clerk and court reporter shall file supplemental records within 28 days

after the date of this Order.




                                                   PER CURIAM




In the Matter of M.T.F.-S.                                                               Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 9, 2019




In the Matter of M.T.F.-S.               Page 3